PER CURIAM.
AFFIRMED.
Husband has failed to demonstrate any error in the rulings made by the trial court. Specifically, husband has failed to show that it was error to award wife all of the marital home, which was hers by inheritance, as her separate property. Nor did the trial court err in excluding certain evidence as irrelevant to the issues in the case. Finally, the husband’s failure to obtain a ruling on his motion for sanctions precludes consideration on appeal of whether the motion should have been granted.
SHARP, W„ GRIFFIN and ORFINGER, JJ., concur.